Matter of Hamilton Equity Group, LLC v Southern Wellcare Med., P.C. (2018 NY Slip Op 06432)





Matter of Hamilton Equity Group, LLC v Southern Wellcare Med., P.C.


2018 NY Slip Op 06432


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (1513/17) CA 17-00786.

[*1]IN THE MATTER OF HAMILTON EQUITY GROUP, LLC, AS ASSIGNEE OF HSBC BANK USA, NATIONAL ASSOCIATION, PETITIONER-RESPONDENT,
v SOUTHERN WELLCARE MEDICAL, P.C., RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.